Citation Nr: 1203105	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  07-32 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart condition, to include coronary artery disease, status post coronary bypass surgery, with arrhythmia.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for squamous cell carcinoma of the head and neck, as secondary to a heart condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to July 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for coronary artery disease with hypertension, status post coronary artery bypass graft claimed as secondary to heart murmur; service connection for squamous cell carcinoma of the head and neck; and service connection for hearing loss.  In May 2009, a hearing was held before the undersigned Veterans Law Judge.

In October 2009, the Board remanded the matter to the RO via the AMC for the purpose of obtaining additional evidence, including his private treatment records, VA treatment records, service treatment records, and VA medical opinions as to the etiology of the Veteran's claimed disorders.  

In a September 2011 rating decision, the RO granted service connection for bilateral hearing loss.  The grant of service connection for that disorder is a complete grant of the benefit sought on appeal with regard to that issue such that the matter is no longer before the Board.  The remaining issues were returned to the Board in October 2011. 

In accordance with the holding in Boggs v. Peake, 520 F.3d 1330 (2008) (holding that claims that are based on distinctly and properly diagnosed diseases or injuries must be considered as separate and distinct claims), the issue of entitlement to service connection for coronary artery disease with hypertension, status post coronary artery bypass graft claimed as secondary to heart murmur, has been recharacterized as two distinct issues on the title page.  These issues, and the issue previously adjudicated as "skin cancer of the neck" have also been recharacterized to reflect the Veteran's complete diagnoses as revealed in the record.


FINDINGS OF FACT

1.  The Veteran's heart disorder (i.e., coronary artery disease, status post coronary bypass surgery, with arrhythmia) was incurred in, or caused by, his military service. 

2.  The Veteran's hypertension was incurred in, or caused by, his military service. 

3.  The Veteran's squamous cell carcinoma of the head and neck is aggravated by his service-connected heart condition.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a heart disorder (i.e., coronary artery disease, status post coronary bypass surgery, with arrhythmia) have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).

2.  The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).

3.  The criteria for entitlement to service connection for squamous cell carcinoma of the head and neck, as secondary to a service-connected heart condition, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board grants service connection for a heart condition, to include coronary artery disease, status post coronary bypass surgery, with arrhythmia; hypertension; and squamous cell carcinoma of the head and neck.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance with the duty to notify and assist or the Board's October 2009 Remand order is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he currently suffers from hypertension and a heart condition as a result of an emergency appendectomy with a complication of cardiac arrest during the fall of 1957.  He further contends that the course of his squamous cell carcinoma of the head and neck was greatly exacerbated by the multiple surgeries he has undergone for his heart condition, which has resulted in a weakened immune system.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection may entail proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

Service connection may be granted on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disability.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence that shows:  (1) a current disability exists; (2) the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).

38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Kahana, 24 Vet. App. at 434.  A lay witness is also competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza, 7 Vet. App. at 511.  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's complete service personnel records and service treatment records were not available for review at this time, as his service records appear to have been destroyed in the fire at the National Personnel Records Center in St. Louis, Missouri, in July 1973.  Under such circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's treatment records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18.

A.  Heart Condition and Hypertension Claims

The Veteran's private medical records and the May 2011 VA examination report show that the Veteran has a current diagnosis of coronary artery disease, status post coronary bypass surgery.  Private treatment records also show a diagnosis of cardiac arrhythmia, commonly referred to as a heart murmur, specifically paroxysmal atrial fibrillation.  The Veteran's private treatment records and May 2011 VA examination report also show a current diagnosis of hypertension, generally well-controlled with medication.  Therefore, the existence of a present disability of coronary artery disease, status post bypass surgery, with arrhythmia, and a present disability of hypertension is established by the medical evidence of record.  

As noted above, the Veteran contends that his currently diagnosed heart conditions and hypertension are a result of an in-service emergency appendectomy with a complication of cardiac arrest.  Specifically, he asserts that he had an emergency appendectomy at Fort Leonard Wood Military Hospital in 1957.  The Veteran's wife, a nurse, found him in a coma when she arrived at the hospital and was told that he suffered a cardiac arrest.  The Veteran has testified that he was also told he had suffered a cardiac arrest.  He asserts that he remained in the hospital for several days after the incident and was given 30 days convalescence leave.  He was then given light duty and monitored regularly via scheduled electrocardiograms until his honorable discharge in July 1958.

The Veteran's wife, as a nurse, is competent to testify to his cardiac arrest in service as she assisted with his care during his convalescence and regularly followed his medical treatment and history through detailed discussions with the Veteran's military and post-service medical providers.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that a nurse practitioner is competent to provide "medical diagnoses, statements, or opinions"); but cf. Black v. Brown, 10 Vet. App. 279, 284 (1997) (rejecting the medical opinion of the appellant's wife, a nurse, because she did not show that she had specialized knowledge of cardiology or show that she participated in her husband's treatment).  Furthermore, both the Veteran and his spouse reported receiving a contemporaneous diagnosis of cardiac arrest at the Fort Leonard Wood Military Hospital in 1957, and laypersons are competent to testify to a contemporaneous medical diagnosis.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77; Kahana, 24 Vet. App. at 434.  

The testimony given by the Veteran and his spouse is credible, as it is consistent with the numerous statements filed by the Veteran recounting the events surrounding his surgery, the Veteran's DD-214 showing that he served at Fort Leonard Wood, and a statement provided by his private physician, Dr. Sueiro, confirming that the Veteran has a scar on his abdomen consistent with an appendectomy.  Caluza, 7 Vet. App. at 511.  Furthermore, the occurrence of a cardiac arrest in service is supported by the multiple discussions of the Veteran's history of cardiac arrest in the medical records, as well as the May 2011 examination report.  These notations are not mere recitations of the Veteran's provided history; rather they are medical conclusions that incorporate the Veteran's history of cardiac arrest in assessing the course and etiology of his heart condition, particularly with regard to his long history of arrhythmia and hypertension.  Cf. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (rejecting a medical opinion where the physician based the opinion solely on the Veteran's account of his medical history).  Therefore, competent and credible evidence establishes that the Veteran went into cardiac arrest due to an emergency appendectomy during active military service.

Multiple medical opinions are of record.  In an April 2009 statement, Dr. Sueiro, the Veteran's treating physician since 2002, stated that a review of the Veteran's medical record showed a history of hypertension, coronary arterial disease, and arrhythmia.  He also asserted that despite the Veteran's compliance with his treatment, he continues to experience paroxysmal atrial fibrillation despite several medical interventions.  Dr. Sueiro also reviewed the Veteran's reported history of cardiac arrest in service, and subsequent onset of hypertension and arrhythmia, and noted that the Veteran had a scar consistent with his reported history of an emergency appendectomy.  In consideration of that information, Dr. Sueiro provided the opinion that "within the limits of the medical information available to me," the Veteran's current cardiac complications are sequela from his in-service incidence of cardiac arrest.  

In a second statement dated April 2009, the Veteran's oncologist, Dr. Diamond, also reviewed the Veteran's history of cardiac arrest during an appendectomy and determined that the Veteran's "lifelong difficulties with rhythm disturbance and hypertension" were "most likely referable to this event."

In May 2011, the Veteran was provided with a VA examination.  The examiner was unable to provide an opinion on the etiology of either the Veteran's heart condition or his hypertension due to the unavailability of his service treatment records.  However, the examiner explained that cardiac arrest after noncardiac operations is relatively infrequent and generally predicted by the operation type, urgency of the procedure, and the American Society of Anesthesiologists physical status assessment.  The examiner explained that "bradycardia," i.e. arrhythmia, "is commonly seen in high spinal anesthesia," but cardiac arrest infrequently results from sudden onset of bradycardia.  Importantly, the examiner also noted that "prompt recognization and resuscitative measures are of paramount importance" following a cardiac arrest in order to "insure a complete recovery without sequela as an aftermath."  The examiner did not address these factors with regard to the Veteran's provided history, particularly the urgency of the procedure performed or the comatose state that he was in when his wife arrived at the hospital.

Inconclusive statements from doctors and examiners cannot be used to rule out a correlation between a current disorder and the Veteran's military service or service-connected disability.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding that speculative medical opinions are inadequate for rating purposes).  Rather, where the medical professional cannot provide an opinion without resort to speculation, the statement provides neither positive nor negative support for service connection.  Fagan v. Shinseki, 573 F.3d 1282, 1289-90 (Fed. Cir. 2009).  As such, the opinion provided by the VA examiner weighs neither for nor against the Veteran's claim.  The rationale provided for the opinion weighs more in favor of the Veteran's claims than against.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  Factors listed by the examiner as predictors of cardiac arrest after noncardiac operations and of sequela following cardiac arrest are shown to apply to the Veteran in the record.  Furthermore, the examiner's inability to provide an etiological opinion was due to her uncertainty regarding the occurrence of the in-service cardiac arrest, now resolved in the Veteran's favor.  

In weighing the probative value of the evidence of record, and resolving any doubt in favor of the Veteran, the evidence shows (1) a current diagnosis of coronary artery disease, status post coronary bypass surgery, with arrhythmia, and a current diagnosis of hypertension, (2) an in-service cardiac arrest, and (3) medical nexus evidence linking the Veteran's diagnosed heart conditions and hypertension to the in-service cardiac arrest.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.  Therefore, as the elements establishing service connection have been met with regard to both issues, service connection for coronary artery disease, status post coronary bypass surgery, with arrhythmia, is warranted, and service connection for hypertension is warranted. 


B.  Squamous Cell Carcinoma Claim

The Veteran's private treatment records and the May 2011 VA examination report establish a diagnosis of squamous cell carcinoma of the head and neck, particularly the right base of the tongue.  In an April 2009 statement, the Veteran's oncologist provided the opinion that the Veteran's multiple major vascular surgeries for his heart conditions immediately prior to the onset of his cancer weakened the Veteran's immune system, thereby "allowing his cancer to disseminate in a fashion much brisker than would otherwise be anticipated."  The opinion obtained by the May 2011 VA examiner purports to be a negative nexus opinion, as the examiner found that the Veteran's surgeries were "not the primary cause of the squamous cell carcinoma."  However, she qualified that opinion by agreeing that "any major surgery can weaken the immune system thus allowing cancer to be rapidly disseminated much faster than would otherwise be anticipated."

Review of the VA medical opinion request shows that the examiner was not provided with the proper standard for establishing etiology in a claim for service connection on a secondary basis, which requires a determination as to whether the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen, 7 Vet. App. at 448.  As such, the opinion provided, while purportedly negative with regard to the etiological standard for a direct service connection claim, is nevertheless a positive nexus opinion with regard to aggravation.  Similarly, the Veteran's private oncologist also provided the opinion that the course of the Veteran's squamous cell carcinoma of the head and neck was aggravated by the surgical intervention necessitated by his heart conditions, as the repeated surgeries over a relatively short period of time resulted in a weakened immune system. 

Resolving all doubt in favor of the Veteran, the medical evidence of record demonstrates a current disability of squamous cell carcinoma of the head and neck that was aggravated by the Veteran's service connected heart condition, to include coronary artery disease, status post coronary bypass surgery, with arrhythmia.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.  Therefore, service connection for squamous cell carcinoma of the head and neck, as secondary to a heart condition, is warranted.  38 C.F.R. § 3.303(b); Allen, 7 Vet. App. at 448. 


ORDER

Service connection for a heart condition, to include coronary artery disease, status post coronary bypass surgery, with arrhythmia, is granted. 

Service connection for hypertension is granted. 

Service connection for squamous cell carcinoma of the head and neck, as secondary to a heart condition, is granted.



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


